767 N.W.2d 451 (2009)
Sandra ELLIS and Gordon Ellis, Plaintiffs-Appellants,
v.
James HATCHEW, Defendant-Appellee.
Docket No. 138083. COA No. 279930.
Supreme Court of Michigan.
July 10, 2009.


*452 Order
On order of the Court, the application for leave to appeal the December 9, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would reverse the judgment of the Court of Appeals because they are not persuaded that the trial court erred when it denied the defendant's motion for summary disposition. When the facts are viewed in a light most favorable to the plaintiff, there were disputed issues of material fact relating to the applicability of the open and obvious doctrine.